t c memo united_states tax_court hans c sherrer petitioner v commissioner of internal revenue respondent docket no filed date emily simon joseph wetzel gary r defrang and russell a sandor for petitioner shirley m francis for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies in and additions to petitioner's federal income and self-employment taxes for a additions to tax_year deficiency sec_6651 a sec_6651 f sec_6654 dollar_figure -- dollar_figure dollar_figure big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number dollar_figure -- all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified following the concession by respondent of the sec_6651 addition for the principal issues remaining for decision are whether petitioner is entitled to deductions in excess of the amounts allowed by respondent for each of the years on account of business_expenses paid with cash whether petitioner's failure_to_file federal_income_tax returns for each of the years was fraudulent within the meaning of sec_6651 whether respondent's determinations of petitioner's unreported income for and should be sustained whether the sec_6651 addition applies to petitioner's failure_to_file a return for whether petitioner is liable for the sec_6654 addition for failure to pay estimated_tax for each of the years -3- we sustain all of respondent's determinations except that we allow additional deductions in amounts less than those claimed by petitioner for the years for business_expenses paid in cash resulting in corresponding adjustments to the income_tax deficiencies and the additions to tax for those years findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated by this reference petitioner resided in vancouver washington at the time the petition was filed petitioner worked as a plumber and plumbing subcontractor during each of the years in issue petitioner conducted this business as a sole_proprietorship under the name down to barth plumbing petitioner earned gross_income from his plumbing business in each of the years in issue and his petition acknowledges that he had taxable_income and still owes tax for each of those years nevertheless petitioner did not file income_tax returns for any of the years in issue in addition as of date no payments or credits had been made to petitioner's income_tax account for the years in issue other than a few small payments in petitioner's filing history petitioner's repeated failures to file returns did not begin with the first year in issue petitioner's history of nonfiling began more than years ago with his filing of a tax_protester return for petitioner filed proper income_tax returns for and petitioner's return was a tax_protester return accompanied by voluminous materials advancing arguments now generally dismissed by courts as having no merit eg that federal reserve notes are neither lawful money nor dollars that the fifth_amendment relieves taxpayers of the obligation to file tax returns etc because a tax_liability could not be computed from petitioner's return the commissioner reconstructed petitioner's income for that year and determined a deficiency petitioner contested that deficiency in this court we sustained the commissioner's determination in petitioner also filed a tax_protester return for the commissioner did not consider this document a valid_return in addition petitioner did not file any federal_income_tax return document for in date petitioner was convicted of willful failure_to_file federal_income_tax returns for and and of the criminal supplying of a false withholding_certificate to his employer for petitioner was sentenced to prison for year ina letter written to the u s probation officer prior to sentencing petitioner stated that he believed he was acting as -5- the constitution and law allowed when he filed his return document and failed to file his return however he also stated that when anyone has asked me i tell them that they should not attempt to take on the government as i did and that they should file their proper returns i do not belong to any_tax protest groups and i do not intend to join any in the near or distant future if asked by anyone i will always inform them to comply with the tax laws and file tax returns so that what happened to me will not happen to them petitioner did not file an income_tax return for the year following the second of the years for which he was convicted of willful failure_to_file or for any year during the period respondent did at one time conduct a criminal investigation of petitioner with respect to at least some of the years in issue petitioner's lack of records and dealing in cash petitioner was responsible for the recordkeeping of his plumbing business during the years in issue petitioner did not maintain as books_and_records any invoices receipts for cash disbursements general ledger cash receipts journal or cash disbursements journal petitioner has not produced any business or accounting_records relating to the years in issue for respondent to examine during the years petitioner withdrew currency from his bank accounts in the following amounts --6- amount of year currency withdrawn dollar_figure big_number big_number big_number petitioner's use of an incorrect social_security_number during each year in issue petitioner used the same incorrect social_security_number on the invoices he submitted to and on his contracts with general contractors for construction projects petitioner had used his correct social_security_number on the income_tax returns he filed for and petitioner's use of a bahamian bank account during petitioner received payments for services from e a white construction co white co totaling dollar_figure in petitioner lent dollar_figure to white co and received dollar_figure in interest from white co in date petitioner deposited a white co check payable to down to earth plumbing in the amount of dollar_figure with a bank in nassau bahamas in september and date u s customs officials seized three additional white co checks payable to petitioner's business in the total amount of dollar_figure which had been sent for deposit at the same bahamian bank by letter dated date petitioner through his attorney filed a claim with u s customs that he was the owner of the three white co checks seized in which he had received in the ordinary course of his plumbing business - - the admissibility of these facts concerning petitioner's use of a bahamian bank account is considered infra pp respondent's reconstruction of petitioner's income for due to the lack of returns and records respondent reconstructed petitioner's income for each of the years in issue respondent used the specific items method to reconstruct petitioner's income for in the following manner respondent contacted the payers e general contractors for whom petitioner performed services in to obtain information about payments made to petitioner or to petitioner's sole_proprietorship down to barth plumbing respondent determined petitioner's gross_receipts for by adding the amounts payable on the copies of checks provided by these payers respondent then summonsed petitioner's bank records to reconstruct petitioner's expenses for respondent treated almost all checks written by petitioner during those years---other than checks payable to petitioner or to cash- -as having been used to pay deductible business_expenses finally respondent determined petitioner's unreported net business income for by subtracting allowed expenses from gross_receipts petitioner's gross_receipts allowed business_expenses and unreported net business income for as so determined by respondent were gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure allowed business big_number big_number big_number big_number expenses unreported net big_number big_number big_number big_number business income allowed expense sec_83 as a percentage of gross_receipts respondent's reconstruction of petitioner's income for respondent did not use the specific items method to reconstruct petitioner's income for and instead respondent determined petitioner's income by reference to bureau of labor statistics average cost-of-living survey information using this information respondent determined that petitioner had a cost of living--and therefore must have had unreported net business income---of dollar_figure and dollar_figure in and respectively after allowing petitioner one personal_exemption the standard_deduction and a deduction for self-employment_tax respondent determined that petitioner's taxable_income was dollar_figure and dollar_figure in and respectively opinion i is petitioner entitled to additional deductions for prior to trial the parties stipulated that petitioner's gross_receipts for were equal to the amounts determined by respondent the parties also stipulated that petitioner's unreported net business income for was equal to the -9- amounts determined by respondent----without taking into account any possible undocumented business_expenses paid with currency money orders or non-traceable documents as a result with respect to respondent's deficiency determinations for we need only consider whether petitioner is entitled to any additional deductions on account of business_expenses paid in cash respondent has determined and urges us to hold that petitioner is not entitled to any such additional deductions for petitioner asserts that he paid hundreds of thousands of dollars of business_expenses in cash during those years a the evidence--petitioner's expert's report the only evidence petitioner offered was the expert's report and related exhibits and testimony of edward w sager a certified_public_accountant with experience in the construction industry mr sager's report does not identify any specific expenses or any class of expenses paid_by petitioner in cash during the years in issue the report also does not attempt to calculate petitioner's actual receipts expenses or taxable_income for any of those years due to a lack of record keeping and the lack of hard financial record mr sager instead tried to estimate a reasonable annual income level for petitioner for each of the years in issue the estimates in mr sager's report were based primarily on two sources respondent's reconstruction of petitioner's gross_receipts and information regarding --10- petitioner's bidding procedures and costs supplied by petitioner to mr sager in his testimony mr sager referred to two sets of documents that he used in the preparation of his report the first set wa sec_36 pages of photocopies of various money orders and a few receipts assertedly representing expenses paid_by petitioner in cash the second set was seven l1-page bid sheets assertedly representing petitioner's estimates of cost and profit for seven plumbing jobs the parties agreed that these documents were hearsay accordingly we admitted them only for the purpose of learning about the basis for mr sager's testimony and report we did not admit them as proof of the matters asserted therein b copies of money orders and receipts at trial it became clear that mr sager relied on the copies of money orders and receipts only to a limited extent in preparing his report mr sager testified that when he reviewed petitioner's money orders and receipts he did not try to justify any of them as an actual business_expense he further said that he could not tell which of the money orders represented business_expenses and which personal expenses as petitioner's counsel stated and mr sager confirmed the copies of money orders were offered solely to show that when petitioner told mr sager that petitioner paid expenses in cash mr sager saw things that looked in that nature --11- in fact most of the copies of money orders included in the exhibits show only payees and amounts with no description of the associated expenses some of the money orders represent expenses that were almost certainly personal such as the orders payable to psychology today and new woman and the order apparently payable to inside sports other money orders represent credit card payments with no information about the underlying charges in addition the payments represented by the copies of money orders and receipts entered into evidence are de_minimis relative to the hundreds of thousands of dollars of cash expenses petitioner urges us to find for all these reasons the copies of money orders and receipts provide no support for the estimates of petitioner's income contained in mr sager's report or for petitioner's assertion that he paid business_expenses in cash cc the bid sheets and related estimates mr sager also testified about copies of seven l1-page bid sheets that he used in the preparation of his report each of these handwritten sheets--which mr sager obtained from petitioner---assertedly represents petitioner's estimates of cost and profit for a plumbing job the bid sheets are quite summary and without supporting documentation each of the bid sheets sets forth five broad categories of expense labor material water heaters miscellaneous job expenses and travel_expenses following these categories each sheet has a sub-total line a profit --12 - line and a net bid line the entries under each category provide little information beyond quantities and dollar amounts mr sager used the bid sheets to estimate petitioner's income in the following way mr sager examined the dollar amount entered on the profit line on each of the seven bid sheets as a percentage of the amount entered on the net bid line mr sager then looked for other potential sources of profit such as a 5-percent weather factor included in the labor amounts and to 5-percent factors applied to certain amounts in the materials category taking all these factors into account mr sager concluded that a reasonable profit percentage for petitioner's plumbing business would be dollar_figure percent of gross revenues all other calculations in mr sager's report with the exception of a few statistical projections discussed below depend on this dollar_figure percent estimated profit factor in fact mr sager's calculations of petitioner's gross_profit for are nothing more than the gross_receipts of petitioner as determined by respondent for each of those years multiplied by dollar_figure percent we believe the estimates of petitioner's income based on the bid sheets are unreliable for several reasons five of the seven bid sheets are undated and one of the sheets that is dated --13- bears a date in a year not in issue ’ the job names shown on five of the seven sheets bear no apparent relation to the project or account names shown on the copies of checks used to calculate petitioner's stipulated gross_receipts for the years in issue moreover there is no evidence that the bid sheets were ever submitted to or accepted by any general contractor therefore it is not clear that the bid sheets relate to actual jobs performed by petitioner during the years in issue even if the bid sheets represent any actual jobs there is no evidence that the profit factors in the sheets represent the actual profit realized by petitioner from those jobs there is no evidence that mr sager compared any of the bid sheets with the financial results of any job finally even if the bid sheets represented petitioner's actual profits from actual jobs there is no evidence that the sheets represented a reliable sample of the jobs performed by petitioner during the years in issue the sheets--which were obtained from petitioner----represent only seven jobs yet mr sager used them to attempt to estimate years of petitioner's income for all these reasons we are not persuaded that mr sager's estimates of petitioner's income based on the bid sheets bear any relation to the actual amount of profit or taxable_income ' of course a job bid for in could have been performed in a later year but there is no evidence of this in the record -14- realized by petitioner during any of the years in issue we therefore give those estimates little weight d mr sager's statistical projections and opinion as a check on his estimates of petitioner's income based on the bid sheets mr sager consulted four books setting forth financial ratios for various industries mr sager stated that according to these sources plumbing businesses with annual sales of less than dollar_figure million generate net_income of approximately percent on the basis of this information--and his personal experience providing accounting services to construction businesses---mr sager expressed the opinion that his estimates of petitioner's income for based on the bid sheets were reasonable mr sager also opined that the amount of income determined by respondent for each of the years was unreasonable mr sager testified that in his experience to come out of a construction job with a 20-percent profit was generally extraordinary mr sager did admit that respondent's determination of petitioner's business net_income for was reasonable in addition part of mr sager's testimony based on his professional experience undercuts both his testimony based on the financial ratios and his estimates of petitioner's income based on the bid mr sager's report cites dun bradstreet industry norms and key business ratios robert morris associates annual_statement studies schonfeld associates irs corporate financial ratios 9th ed troy almanac of business and industrial financial ratios --15- sheets mr sager testified typically material_costs in most construction jobs range from to percent of your bid most labor costs range from to percent of your bid and that's pretty---well that's real broad obviously but i mean that is consistent within the market as this testimony makes clear mr sager admitted that material and labor costs combined can vary substantially in the construction business----from percent to percent of the amount bid eb law and conclusions respondent has determined deficiencies in petitioner's tax for each of the years respondent's determinations are presumed correct petitioner bears the burden of proving that he is entitled to the claimed deductions see rule a if a taxpayer has established that deductible expenses were incurred but has not established the amount of such expenses we may estimate the amount allowable bearing heavily if we so choose upon the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir however there must be evidence in the record that provides a rational basis for our estimate see 245_f2d_559 5th cir 85_tc_731 expert witness testimony may be appropriate where specialized knowledge can help us understand the evidence or determine a fact in issue see fed r evid however we weigh an expert's testimony in light of his or her -1 gualifications as well as all other credible_evidence in the record we are not bound by an expert's opinion we may accept or reject expert testimony when in our best judgment based on the record it is appropriate to do so while we may choose to accept an expert's opinion in its entirety we may also be selective in the use of any portion of that opinion see 102_tc_149 and the authorities cited therein the only evidence petitioner offered to support his claim that he paid hundreds of thousands of dollars of business_expenses in cash in was the report and testimony of mr sager as we explained mr sager neither identified any expenses paid_by petitioner in cash nor attempted to calculate petitioner's actual receipts expenses or taxable_income for any of the years in issue instead mr sager tried to estimate petitioner's income by deriving a single gross_profit_percentage dollar_figure percent from a few bid sheets assertedly used by petitioner and by applying that percentage to petitioner's stipulated gross_receipts for each year because there is no evidence that the amounts on the bid sheets bear any relation to petitioner's actual receipts cost or income from any actual plumbing job during the years in issue we give the estimates of petitioner's income based on those sheets little weight mr sager did try to support his estimates by comparing them to some published financial ratios for the plumbing industry however mr sager did not explain how or why the businesses that --l17- generated the information he consulted were comparable to petitioner's business for this reason we find that the financial ratios have limited relevance to this case see kudo v commissioner tcmemo_1998_404 schachter v commissioner tcmemo_1998_260 finally with respect to mr sager's opinions based on his professional experience mr sager admitted that a wide range of expenses exists in the construction business for all these reasons we do not accept mr sager's report or testimony in its entirety and we hold that petitioner has not proved he is entitled to the additional business_expense deductions that would be necessary to reduce petitioner's taxable_income to the amounts estimated in mr sager's report however after having reviewed the entire record including mr sager's report and testimony we are convinced that respondent has overstated petitioner's taxable_income by at least some amount for each of the years the parties have stipulated the amounts of petitioner's business gross_receipts noncash business_expenses and unreported net business income ignoring only any possible cash expenses for each of the years as a result the parties have effectively stipulated that petitioner's actual net business income for each of the years cannot be more than the amounts determined by respondent it can only be less the parties have also stipulated that petitioner withdrew substantial amounts of cash from his bank accounts in each of --18- the years respondent however has not allowed petitioner any deduction for those years on account of business_expenses paid in cash mr sager testified that respondent's determination of petitioner's net business income as percent of gross_receipts for was reasonable he also testified however that respondent's determination of net business income for each of the years was unreasonable and that a profit in excess of percent of gross_receipts would be extraordinary we note that respondent has determined petitioner's net business income to be equal to percent percent and percent of gross_receipts for and respectively we do not intend to relieve petitioner or any taxpayer of the obligation to keep accurate records however the evidence including the stipulated facts concerning petitioner's gross_receipts noncash expenses and unreported net business income has convinced us that respondent has overstated petitioner's net business income for and that petitioner must have paid some business_expenses in cash during each of the years for this reason it is appropriate for us to estimate and allow at least some amount of cash business_expense deductions for each of the years under the rule set forth in cohan v commissioner supra as we applied it in lollis v commissioner tcmemo_1976_15 affd 595_f2d_1189 9th cir on the basis of accountant's testimony concerning industry financial ratios and the taxpayer's income for several years subseguent to the years in issue taxpayer argued that approximately percent of unidentified payments from business checking account were deductible expenses percent of such payments found deductible under cohan_rule applying the principles set forth in cohan and in lollis-- and making as close an approximation as we can bearing down heavily on petitioner---we find that petitioner spent dollar_figure dollar_figure and dollar_figure in cash on deductible business_expenses in and respectively these amounts when added to the expenses allowed by respondent will reduce petitioner's net business income to approximately percent of his stipulated gross_receipts for each of the years plus the value of the plumbing services petitioner has admitted he performed personally in each of those years ’ in all other respects respondent's determinations of deficiencies in petitioner's tax for are sustained cf 724_f2d_1374 9th cir cohan_rule inapplicable where a deduction was not denied in its entirety commissioner had allowed all expenses claimed on a return and had given taxpayer the benefit of the doubt with respect to all expenses written on taxpayer's business checking account mr sager's report sets forth the value of the plumbing services petitioner told mr sager he performed personally in each year and adds back those amounts to its estimates of petitioner's profit we regard this as an admission by petitioner that his labor costs should be reduced by at least the amounts indicated in mr sager's report - il was petitioner's failure_to_file returns fraudulent for bach of the years sec_6651 provides that in the case of failure_to_file a required income_tax return when due unless it is shown that such failure is due to reasonable_cause there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month during which such failure continues not exceeding percent in the aggregate sec_6651 provides that if any failure_to_file any income_tax return is fraudulent sec_6651 shall be applied by substituting percent for percent and percent for percent in determining whether a failure_to_file a return is fraudulent under sec_6651 we consider the same elements as we did when considering the imposition of the addition_to_tax for fraud under prior_law former sec_6653 and as we do under present sec_6663 see h rept pincite- 102_tc_632 a finding of fraud for any year therefore requires proof that there was an underpayment_of_tax for that year and at least some part of the underpayment was due to fraud see 92_tc_661 with respect to the issue of fraud respondent has the burden_of_proof and must meet that burden with clear_and_convincing evidence see sec_7454 rule b - a were there underpayments of tax for petitioner did not file income_tax returns for any of the years petitioner has stipulated that he received gross_receipts from his plumbing business in amounts ranging from dollar_figure to dollar_figure per year in each of the years therefore it is uncontested that petitioner had substantial unreported receipts from a trade_or_business in each of the years petitioner has also stipulated that he had unreported net business income in amounts ranging from dollar_figure to dollar_figure per year in each of the years with only one exception any possible undocumented business_expenses paid with cash or by other nontraceable means petitioner asserts he paid more deductible business_expenses than respondent allowed we have found that petitioner is entitled to some additional expenses but there is no evidence that petitioner paid expenses in amounts sufficient to offset his stipulated receipts or net unreported income in any of the years mr sager's estimates of petitioner's income based on the bid sheets and mr sager's estimates based on industry financial ratios---both of which assume petitioner is entitled to far more deductions than we have found--show that petitioner owed tax for each of the years therefore petitioner's own petitioner's stipulated net business income additional deductions as found by the court and taxes owed as estimated by mr sager based on the bid sheets are continued _99- evidence viewed in the light most favorable to petitioner shows that petitioner substantially underpaid his tax for each of the years finally petitioner's pleadings and brief admit that petitioner owed taxes for each of the years nevertheless no payments or credits were made to petitioner's income_tax account for any of the years prior to or on the due dates for the returns for those years on the basis of these facts and the rest of the record we hold that respondent has clearly and convincingly proved there was a substantial_underpayment in petitioner's tax for each of the years and there was a substantial amount_required_to_be_shown_as_tax within the meaning of sec_6651 and b on petitioner's return for each of those years b were the underpayments due to fraud--fraudulent intent to prove fraud for any of the years respondent must also prove by clear_and_convincing evidence that some portion of the underpayment in petitioner's tax for that year was due to fraud respondent is not required to prove the precise amount of continued stipulated additional underpaid taxes as net_income deductions estimated by mr sager year dollar_figure -- dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number -23- the underpayment resulting from fraud but only that some part of the underpayment is attributable thereto see 53_tc_96 fraud is generally defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of evading tax believed to be owed see 252_f2d_56 9th cir 118_f2d_308 5th cir revg and remanding 40_bta_424 negligence of a taxpayer whether slight or gross is not sufficient to prove fraud see mitchell v commissioner supra pincite to prove fraud the commissioner must show that the taxpayer intended to evade taxes believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the presence of fraud is a question of fact to be resolved upon consideration of the entire record see 91_tc_874 because direct proof of the taxpayer's intent is rarely available fraud may be proved by circumstantial evidence see spies v united_states u s a492 recklitis v commissioner supra pincite courts have developed a nonexclusive list of the types of circumstantial evidence---often referred to as badges_of_fraud --that will support a finding of fraudulent intent in 796_f2d_303 9th cir affg tcmemo_1984_601 the court_of_appeals for the ninth circuit--to which an appeal of this case would lie--set - 4a-- forth the following indicia or badges_of_fraud understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities the court_of_appeals also stated that the existence of the following facts additionally supported a finding of fraudulent intent dealing in cash to avoid scrutiny of finances and failing to make estimated_tax payments see bradford v commissioner pincite evidence of fraud--failure to file tax returns the parties have stipulated that petitioner did not file income_tax returns for any of the years in issue the parties have also stipulated that petitioner did not file returns for any of the years although the failure_to_file a return is evidence of fraud we have often said that without more it is insufficient to prove fraud this is because a finding of fraud requires proof of some convincing affirmative act or indication of the taxpayer's fraudulent intent see 102_tc_596 86_tc_1253 other courts have stated the law similarly see eg 763_f2d_1139 10th cir affg tcmemo_1984_152 however the failure_to_file numerous returns over an extended period of time is under certain circumstances persuasive evidence of fraud see 398_f2d_1002 3d cir convincing affirmative indication of intent to defraud exists where taxpayer repeatedly fails to file and has no reasonable basis for believing that taxes were not owed powell v granguist supra pincite knowingly refusing to file returns for years seen to be of equal persuasiveness in proving fraudulent intent as actually filing false returns because petitioner filed income_tax returns for and filed tax_protester returns for and contested his tax_liability before this court and was convicted in of willful failure_to_file for and petitioner was undoubtedly aware with respect to each of the years that he was required to file an income_tax return if he had taxable_income indeed petitioner's letter to the u s probation officer acknowledges that the tax laws require individuals to file income_tax returns and that they admit of no exception with respect to petitioner with respect to petitioner's knowledge of his taxable_income for petitioner worked as a plumber and had substantial gross_receipts from his plumbing business in each of those years in addition petitioner's petition admitted---and petitioner's own witness estimated--that petitioner had substantial taxable_income from his business in each of the years this is compelling evidence that petitioner knew he had taxable_income and was not exempt from the filing requirement with respect to each of the years -- finally petitioner has not asserted he was acting under a good-faith belief that his nonfiling for the years in issue was permitted by law cf 498_us_192 the existence of any such belief is belied by the admissions in his letter the foregoing evidence clearly and convincingly proves that petitioner's failure_to_file a return for each of the years constituted a willful intentional violation of a known legal duty in addition under the circumstances of this case petitioner's repeated and prolonged failure_to_file returns is strong and persuasive evidence that petitioner by not filing returns for intended fraudulently to evade taxes owed for those years by concealing his income and assets from the commissioner see stoltzfus v united_states supra powell v granguist supra other evidence of fraud there is substantial evidence in addition to petitioner's history of nonfiling that the underpayments in petitioner's taxes for were due to fraud first petitioner was responsible for the recordkeeping of his plumbing business in each of the years in issue petitioner did not maintain as books_and_records invoices receipts for cash disbursements a general ledger a cash receipts journal or a cash disbursements journal taxpayers are required to maintain adequate_records see sec_6001 under the circumstances of this case we find that petitioner's maintenance of inadequate - records is evidence of fraud see bradford v commissioner supra pincite second during each of the years in issue petitioner used the same incorrect social_security_number on the invoices he submitted to and on his contracts with general contractors for construction projects in many circumstances the use of an incorrect social_security_number could be evidence of nothing more than negligence or mistake however in this case it is clear that petitioner at one time knew his correct number because he used it on his and returns in light of these and the other facts in the record petitioner's consistent use of an incorrect social_security_number during a 6-year period with respect to hundreds of thousands of dollars of business receipts is relevant evidence of concealment and fraud third petitioner made extensive use of cash during the years dealing in cash may also be evidence of fraud see bradford v commissioner supra pincite fourth as we discuss infra pp it is also clear that petitioner did not pay any estimated_taxes for this is also an indication of fraud see bradford v commissioner supra pincite f 2d petitioner's use of a bahamian bank account we now consider the admissibility of evidence of certain other facts which respondent claims are circumstantial evidence of fraud -2 in and four checks of e a white construction co white co payable to petitioner's business down to earth plumbing in the total amount of dollar_figure were deposited or were sent for deposit in a bank in nassau bahamas petitioner admits that he deposited one of the checks and that he was the owner of the other three checks which he had received in the ordinary course of his plumbing business petitioner has filed a motion in limine asking us to exclude this evidence of petitioner's use of a bahamian bank account in and petitioner asserts that his use of a bahamian bank account in constitutes subsequent other acts of petitioner which are inadmissible character evidence under rule b of the federal rules of evidence more generally petitioner asserts that this evidence of petitioner's actions in is unfairly prejudicial confusing and cannot be relevant proof of petitioner's intent with respect to his failure_to_file returns for the years we agree with petitioner that in order to prove fraud for a particular year respondent must show that petitioner's failure_to_file the return for that year was fraudulent see sec_6651 however acts committed subsequent to the due_date of a return may be relevant evidence of a taxpayer's intent in failing to file that return see 630_f2d_569 8th cir tax_protester materials filed within years after return_due_date are admissible to show intent or willfulness in taxpayer's prosecution for failure_to_file that -- q- return 102_tc_596 taxpayer's use in of forged tax returns and altered checks is relevant evidence of taxpayer's fraudulent intent for tax years where taxpayer had not filed returns for those years we also agree with petitioner that under rule a and b of the federal rules of evidence evidence of petitioner's other acts in may not be admitted to prove petitioner's character in order to show that petitioner acted in conformity therewith in failing to file returns for however rule b of the federal rules of evidence expressly provides that other acts evidence may be admitted to show knowledge intent or the absence of accident or mistake the court_of_appeals for the ninth circuit---to which an appeal of this case would lie--construes rule b of the federal rules of evidence as a rule_of inclusion other acts evidence is admissible under rule b unless it tends to prove only propensity or disposition see 924_f2d_1468 9th cir the court_of_appeals applies the following four-part test to determine the admissibility of other acts evidence sufficient evidence must exist for the trier of fact to find that the party committed the other acts the other acts must be introduced to prove a material issue in the case the other acts must not be too remote in time and - if admitted to prove intent the other acts must be similar to the offense charged see united_states v ayers supra pincite3 879_f2d_514 9th cir the first two parts of this test are obviously satisfied because the parties have stipulated that the other acts occurred and petitioner's fraudulent intent is clearly material to this case in our judgment the other two parts are satisfied as well in united_states v ayers supra the taxpayer made incorrect or false declarations to u s customs in nassau bahamas concerning the amount of cash he was transporting these declarations were made in the trial_court admitted the declarations as relevant evidence in the prosecution of the taxpayer for conspiracy to defraud the united_states and evade taxes even though the conspiracy had ended in the court_of_appeals upheld the conviction reasoning that it was not error to admit the bahamian declarations under rule b of the federal rules of evidence according to the court_of_appeals the taxpayer's subsequent acts of concealing large amounts of cash were probative of the taxpayer's earlier intent to defraud the united_states in the collection_of_taxes by concealing his income or net_worth see united_states v ayers supra pincite- in this case there is no evidence that petitioner made any false or incorrect statements concerning the bahamian bank -31- account there is also no evidence that the funds deposited in or sent to the bahamian bank were derived from or were intended for use in any illegal activity furthermore we are aware that the ownership or use by a u_s_person of a foreign bank account including a bahamian bank account is not illegal we note however that the checks deposited in or sent to the bahamian bank were white co checks payable to petitioner's plumbing business several of the checks respondent used to reconstruct petitioner's stipulated gross_receipts in and were also white co checks and the parties have stipulated that for the years petitioner received payments for services from white co totaling dollar_figure moreover during each of the years petitioner used the same incorrect social_security_number on the invoices he submitted to and on his contracts with general contractors for construction projects finally the stipulated use of the bahamian bank account occurred after the commissioner's criminal_investigation_division had notified petitioner that it was investigating petitioner's tax_liability for in light of these and all other facts in the record we hold that the stipulated facts concerning petitioner's use of the bahamian bank account are admissible relevant probative evidence of petitioner's intent in failing to file tax returns for to conceal income or assets including moneys received from white co earned or owned during and thereby evade the payment of taxes believed to be owed for those -32- years we also believe the probative value of this evidence is not outweighed by the danger of unfair prejudice or confusion we guard against any such danger by considering the evidence only for the purpose of determining petitioner's intent and by reminding ourselves that there is no evidence that petitioner's use of the bahamian bank account was itself illegal effect of petitioner's failure to testify petitioner did not testify at trial or otherwise offer an explanation of his failure_to_file on brief petitioner attributes these omissions to his unwillingness to waive his fifth_amendment right against self-incrimination petitioner therefore asserts that we may not draw any adverse inference from his silence as an initial matter we note that because petitioner did not appear at trial petitioner did not actually claim the fifth_amendment privilege therefore we did not have the opportunity to consider whether petitioner would have been entitled to assert the privilege either generally or in response to specific guestions nevertheless because respondent did at one time conduct a criminal investigation of petitioner with respect to some of the years in issue we will give petitioner the benefit of the doubt and assume he validly asserted the fifth_amendment privilege petitioner is of course correct that a prosecutor may not comment on or tell a jury that it may draw an adverse inference from a defendant's fifth_amendment silence in a criminal case -33- see 380_us_609 however the supreme court has clearly stated that a trier of fact ina civil_proceeding may hold a party's silence against him see 425_us_308 the trier of fact may not reach a decision adverse to the civil party solely by reason of the party's silence because that would make the assertion of the fifth_amendment privilege impermissibly costly however the trier may take the party's silence into account along with the other evidence in the case see baxter v palmigiano supra pincite 54_f3d_387 7th cir silence is a relevant factor to be considered in light of the proffered evidence but the direct inference of guilt from silence is forbidden the civil_fraud addition_to_tax is neither punishment nor a criminal_penalty see 303_us_391 l98_tc_165 civil_fraud addition not punishment therefore we are permitted to draw an adverse inference from a taxpayer's silence in deciding whether the fraud_penalty applies see 92_tc_661 in this case we take petitioner's silence into account as a factor to be considered in combination with all the other evidence in the record in confirming our decision that petitioner is liable for the fraud additions for -34- cc holding on the fraud additions we find that the evidence clearly and convincingly proves that petitioner's failure_to_file an income_tax return for each of the years was fraudulent within the meaning of sec_6651 respondent's determination that the 75-percent fraud addition under sec_6651 and f applies to each of the years is sustained iii should respondent's determinations of petitioner's unreported income for and be sustained respondent did not use the specific items method to reconstruct petitioner's income for and instead respondent determined petitioner's income by reference to average cost-of-living survey information obtained from the bureau of labor statistics bls using tables that classify the bls statistics according to age size of consumer unit occupation and location respondent determined that petitioner had a cost of living--and therefore must have had net business income--of dollar_figure and dollar_figure in and respectively we sustain respondent's determinations of deficiencies in petitioner's tax for and for the following reasons a reasonable use of bls statistics in certain circumstances the commissioner may use cost of living statistics including bls survey information to reconstruct a taxpayer's income see 54_tc_1530 bennett v commissioner tcmemo_1998_96 as we stated in giddio v commissioner supra pincite - where there is evidence of taxable_income but no information can be acquired to ascertain the amount of such income we do not think it is arbitrary for the commissioner to determine that the taxpayer had income at least equal to the normal_cost of supporting his family the parties have made the following stipulations concerning petitioner's income for and petitioner earned gross_income from his plumbing business in and in the course of his plumbing business petitioner received payments from white co in and in amounts totaling dollar_figure and dollar_figure respectively in petitioner lent dollar_figure to white co and received interest_income from white co in the amount of dollar_figure in addition petitioner's pleadings admit that petitioner owed tax for both and the parties have also stipulated as follows concerning respondent's lack of information about the amount of petitioner's taxable_income for petitioner did not file a tax_return for or respondent has no documentation concerning petitioner's business_expenses for and petitioner did not maintain as books_and_records for or invoices receipts for cash disbursements a general ledger a cash receipts journal or a cash disbursements journal -3 petitioner did not produce any business or accounting_records for respondent to examine with respect to or under these circumstances we find that respondent's reconstruction of petitioner's income by reference to the bls information was reasonable it is uncontested that petitioner received unreported business gross_receipts and interest in and in amounts substantially in excess of the unreported income determined by respondent for those years using the bls method also petitioner's petition admitted that petitioner owed tax for and therefore there is ample evidence that petitioner had taxable_income in other than the purely circumstantial proof provided by the cost of living data it is also clear that respondent lacked the information necessary to ascertain the amount of that income b petitioner's asserted deductions for petitioner asserts that he paid substantial business_expenses in and that his taxable_income for each of those years was therefore less than the income determined by respondent using the bls method we find that petitioner is not entitled to any reduction in the amount of taxable_income determined by respondent for or for two reasons first the bls method used by respondent is based on petitioner's assumed cost of living it is therefore an estimate of petitioner's net business income and has already taken business deductions into account second as noted above petitioner received business gross_receipts and interest in and -37- in amounts substantially in excess of the unreported taxable_income determined by respondent for those years and petitioner has not proved that he is entitled to any business_expense deductions from that unreported income with respect to and as well petitioner's only evidence concerning business_expenses was the report and testimony of mr sager the data and methodology underlying mr sager's estimates of petitioner's taxable_income for are almost identical to the data and methodology underlying mr sager's estimates of petitioner's taxable_income for we therefore give mr sager's estimates for little weight for the reasons set forth in our discussion of the deficiencies for we also note that mr sager's testimony with respect to differed from his testimony with respect to on the basis of his professional experience and the financial reference books he consulted mr sager testified that respondent's determinations of petitioner's taxable_income for were unreasonable by contrast mr sager did not opine that respondent's determinations for and were unreasonable finally although the parties have stipulated that petitioner had some gross_receipts for and they have not stipulated petitioner's total gross_receipts for either of those years petitioner's actual gross_receipts and actual taxable_income for and may have been greater than the - amounts determined by respondent even if petitioner paid substantial deductible business_expenses in those years therefore even if petitioner's evidence had convinced us that he had paid substantial business_expenses in the conditions for applying the cohan_rule for those years would not be satisfied see norgaard v commissioner tcmemo_1989_390 affd on this issue and revd in part 939_f2d_874 9th cir cohan_rule not applicable to estimate gambling_losses where taxpayer had not established his actual gambling gross_receipts for all these reasons we find that petitioner is not entitled to any additional deductions for and respondent's deficiency determinations for those years are sustained iv does the sec_6651 addition apply for sec_6651 imposes an addition_to_tax for the failure_to_file an income_tax return within the time prescribed by law unless it is shown that the failure is due to reasonable_cause a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs the taxpayer bears the burden of showing that the failure was due to this could not have been the case for because the parties stipulated that petitioner's total business gross_receipts for each of those years were equal to the amounts determined by respondent -3 q- reasonable_cause see rule a 469_us_241 the parties have stipulated that petitioner did not file an income_tax return for respondent has determined that petitioner did not have reasonable_cause for his failure_to_file having sustained respondent's determination that there was a deficiency in petitioner's tax for we find that petitioner was required to file a return and that he did not do so petitioner did not argue or offer any evidence suggesting that he had reasonable_cause for his failure_to_file a return petitioner's arguments and evidence challenged only the amount of the deficiency determined by respondent petitioner did not attempt to establish that he had cause for his failure_to_file accordingly we find that petitioner has not shown that his failure_to_file a return was due to reasonable_cause and not to willful neglect we therefore sustain respondent's determination of the sec_6651 addition for v estimated_tax additions for respondent also determined that petitioner is liable for additions to tax under sec_6654 for failure to pay estimated_tax in each of the years sec_6654 a provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax under sec_6654 is mandatory absent a showing by the taxpayer that one of the statutory exceptions applies see clayton v commissioner t c pincite --aq- we have already sustained respondent's deficiency determinations for the years and we have found that petitioner is entitled to some additional business_expense deductions for and however we have otherwise sustained respondent's deficiency determinations and have found that petitioner still owed substantial amounts of tax for each of those years we have found that no payments or credits were made to petitioner's income_tax account for any of the years prior to therefore we also find that no required installments of estimated_tax were paid for those years petitioner neither argued nor offered evidence suggesting that any of the statutory exceptions to the estimated_tax additions apply or that respondent's determination of petitioner's liability for those additions is in error accordingly we sustain respondent's determinations of the additions to petitioner's tax under sec_6654 for each of the years except to the extent such determinations must be adjusted to take account of the additional deductions we have found for to reflect all the foregoing an order will be issued denying petitioner's motion in limine and decision will be entered under rule
